internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc intl br1-plr-c-120205-98 date date number release date legend a or taxpayer a b country x country y date a z dear this responds to your letter of date as supplemented by your letter of date you requested a ruling that premiums received by taxpayer a on policies of reinsurance of united_states_risks are exempt from the insurance excise_tax imposed by sec_4371 of the internal_revenue_code_of_1986 the ruling contained in this letter is predicated upon facts and representations submitted by or on behalf of taxpayer a and were accompanied by a penalty of perjury statement executed by the appropriate party this office has not verified any of the material submitted in support of this request_for_ruling verification may be required as a part of the audit process a is incorporated under the laws of country x has its home_office located within country x and has been in business in country x for more than years a represents that it is entitled to benefits under the united_states - country_x_income_tax treaty treaty pursuant to article of the treaty the united_states excise_tax on premiums_paid to foreign insurers is a covered tax but only to the extent that the risks covered by plr-c-120205-98 such premiums are not reinsured with a person who is not entitled to the benefits of the treaty or the benefits of another treaty with similar provisions article of the treaty establishes the limitations that determine whether a resident of one of the contracting states is a person entitled to benefits under the treaty taxpayer a represents that it is engaged in an active trade_or_business in country x and that the premium income from u s insureds is derived in connection with or incidental to that trade_or_business accordingly taxpayer contends that it qualifies for benefits under article of the united_states - country_x_income_tax treaty revproc_92_39 1992_1_cb_860 explains the procedure by which a german insurer or reinsurer may request an excise_tax closing_agreement while this revenue_procedure applies specifically to the united states-germany income_tax convention sec_5 of the revenue_procedure states that it may be used by insurers or reinsurers claiming benefits under treaties with similar limitations on benefits and excise_tax exemption provisions the united_states - country_x_income_tax treaty has limitations on benefits and excise_tax exemption provisions similar to those in the united_states - germany income_tax convention accordingly revproc_92_39 is also applicable for purposes of the united_states - x income_tax treaty section dollar_figure of the revenue_procedure contains a ratio_test for determining whether an insurer or reinsurer is engaged in the active_conduct_of_a_trade_or_business in a treaty country and whether premiums received from u s insureds are derived in connection with or incidental to that trade_or_business section dollar_figure of the revenue_procedure describes an alternative 11-factor test by which an insurer or reinsurer in a treaty country such as country x that cannot meet the ratio_test in sec_3 may establish that it qualifies for benefits under the active trade_or_business limitation_on_benefits taxpayer a concedes that it cannot meet the ratio_test in section dollar_figure of revproc_92_39 for taxpayer a requests however that the service determine that it is engaged in an active trade_or_business in country x and that the premiums are received in connection with this business pursuant to the alternative test in section dollar_figure of the revenue_procedure the 11-factor test and taxpayer’s representations as to application of the test to its facts for are as follows the address of the insurer or reinsurer’s office in country x taxpayer a’s address in country x is z this factor supports taxpayer a’s contention that it is engaged in an active trade_or_business in country x the ratio that the insurer or reinsurer’s payroll and commission expense paid to employees and agents for services performed in country x bears to the insurer or plr-c-120205-98 reinsurer’s worldwide payroll and commission expense taxpayer a’s payroll and commission expense paid to employees and agents for services performed in country x is of taxpayer a‘s total worldwide payroll and commission expense this i sec_73 above the minimum required by section dollar_figure of revproc_92_39 this factor therefore supports taxpayer a’s contention that it is engaged in an active trade_or_business in country x whether the insurer or reinsurer’s employees and agents in country x have and habitually exercise authority to sign policies and to approve payment of claims on the company’s behalf taxpayer a’s employees and agents in country x have and habitually exercise authority to sign policies and approve payment of claims on the company’s behalf therefore this factor supports taxpayer’s contention that it is engaged in an active trade_or_business in country x whether the insurer or reinsurer is subject_to the national income_tax imposed by country x on the basis of residence taxpayer a is subject_to the national income_tax imposed by country x on the basis of residence this factor supports taxpayer’s contention that it is engaged in an active trade_or_business in country x the ratio that gross premiums received by the insurer or reinsurer for policies on risks situated in country x bear to total gross premiums received by the insurer or reinsurer the ratio that gross premiums received by taxpayer a on risks situated in country x bear to total gross premiums is this i sec_11 below the minimum required by section dollar_figure of revproc_92_39 this factor does not support taxpayer a’s contention that it is engaged in an active trade_or_business in country x the ratio that gross premiums received by the insurer or reinsurer for policies on risks situated in country x bear to gross premiums received for policies on risks situated in the united_states the ratio that gross premiums received by taxpayer a on risks situated in country x bears to gross premiums received for risks situated in the united_states is thus taxpayer a receives nine times more premiums on risks in country x than on risks in the united_states and this factor supports taxpayer a’s contention that it is engaged in an active trade_or_business in country x the ratio that the value of the assets of the insurer or reinsurer used or held plr-c-120205-98 for use in the active_conduct_of_a_trade_or_business in country x at the close of the taxable_year bears to the value of all of its assets at the close of the taxable_year taxpayer a represents that of its worldwide assets are held for use in its business in country x this factor supports taxpayer a’s contention that it is engaged in an active trade_or_business in country x whether the insurer or reinsurer is subject_to the country x government regulations generally applicable to companies authorized to insure or reinsure risks situated in country x taxpayer a is subject_to the country x government regulation generally applicable to companies authorized to reinsure risks situated in country x this factor supports taxpayer a’s contention that it is engaged in an active trade_or_business in country x the percentage of the insurer or reinsurer’s shares of outstanding_stock of each class not owned by persons entitled to benefits under the treaty or in the case of a mutual company the percentage of the insurer or reinsurer’s policies insuring risks of persons not entitled to benefits under the treaty taxpayer a represents that this ratio is taxpayer a also represents that the is owned by b a resident of country y the united_states - country y income_tax treaty contains a federal excise_tax waiver similar to that of the united_states - country_x_income_tax treaty taxpayer a further represents that b has entered into a closing_agreement with the commissioner regarding its entitlement to a federal excise_tax waiver since taxpayer a is owned by a person not entitled to benefits under the treaty this factor does not support taxpayer a’s contention that it is engaged in an active trade_or_business in country x the percentage of the insurer or reinsurer’s gross_income including investment_income attributable to its insurance_business but excluding investment_income not attributable to its insurance_business used directly or indirectly to meet liabilities to persons not entitled to benefits under the treaty for purposes of this test the term liabilities refers to amounts that reduce gross premiums or are deductible plr-c-120205-98 against gross_income including interest royalties and premiums_paid in connection with reinsuring risks taxpayer a represents that of its gross_income was used directly or indirectly to meet liabilities to persons not entitled to benefits under the convention since less that of taxpayer a’s gross_income was used to meet liabilities to persons not entitled to benefits under the treaty this factor supports taxpayer a’s contention that it is engaged in an active trade_or_business in country x other information indicating that the insurer or reinsurer is engaged in the active_conduct_of_a_trade_or_business in country x taxpayer a represents that it has conducted reinsurance business in country x since date a well before the united_states - county x income_tax treaty came into force and that it was not established to take advantage of the excise_tax waiver in the treaty this factor supports taxpayer’s contention that it is engaged in an active trade_or_business in country x the information submitted by taxpayer indicates that on the basis of the factor test in section dollar_figure of revproc_92_39 of the factors support taxpayer’s contention that it is engaged in an active trade_or_business in country x with the exception of two of the factors the information submitted by the taxpayer overwhelmingly supports its contention that it is engaged in an active trade_or_business in country x accordingly based on the information submitted by taxpayer a taxpayer a is engaged in the active_conduct_of_a_trade_or_business in country x and the premiums received from u s insureds are derived in connection with or incidental to this trade_or_business for purposes of article of the treaty pursuant to paragraph a of the enclosed closing_agreement the liabilities of taxpayer a for federal excise_tax as agreed upon including liability resulting from reinsurance of u s risks with persons not entitled to exemption under the treaty or another convention will commence on date the date of taxpayer a’s ruling_request the letter_of_credit required by paragraph a of the closing_agreement in the amount of must be in effect within days of the date the agreement is signed on behalf of the commissioner any person otherwise required to remit the federal excise_tax on foreign insurance or reinsurance policies issued by taxpayer a pursuant to sec_46 a of the excise_tax regulations may rely upon a copy of this letter and or an executed copy of the closing_agreement as authority that they may consider premiums_paid to you on and after date as exempt under the united_states - x income_tax treaty from the federal excise_tax this ruling does not address the issues of whether taxpayer a is an insurance plr-c-120205-98 company or whether premiums_paid to taxpayer a are deductible under sec_162 of the internal_revenue_code or any other issue on which there is no explicit holding this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely w edward williams senior technical reviewer branch associate chief_counsel international enclosures copy of approved closing_agreement copy of letter for sec_6110 purposes copy of closing_agreement for sec_6110 purposes plr-c-120205-98 closing_agreement of final_determination covering specific matters under sec_7121 of the internal_revenue_code_of_1986 the code us taxpayer_identification_number applied for on and the commissioner of internal revenue the commissioner make the following closing_agreement whereas the business profits article article of the united states- income_tax convention the convention exempts insurance or reinsurance premiums_paid to a resident of from the federal excise_tax imposed by sec_4371 et seq of the code but only to the extent that the insurer or reinsurer does not reinsure such risks with a person not entitled to exemption from such tax under the convention or another convention article and only if the insurer or reinsurer qualifies under article of the convention whereas section dollar_figure of revproc_92_39 provides that the person required to remit the tax may consider the premium exempt if prior to filing the return for the taxable_period such person has knowledge that the insurer or reinsurer has in effect closing_agreement to be liable as a united_states taxpayer for federal excise_tax due under sec_4371 et seq of the code on premiums from policies reinsured with reinsurers that are not entitled to exemption from the excise_tax under the convention or any other convention and on premiums_paid or accrued when the insurer or reinsurer did not qualify under the convention for exemption from the excise_tax imposed by sec_4371 et sea of the code whereas represents that it is and will continue to be eligible for benefits under the convention and whereas hereinafter referred to as the taxpayer wishes to have its policies of insurance or reinsurance considered exempt from tax under the convention it is hereby determined and agreed that taxpayer shall for purposes of this closing_agreement be liable as a united_states taxpayer for the federal excise_tax due under sec_4371 et seq of the code on premiums from policies reinsured with reinsurers that are not entitled to exemption from the excise_tax under the convention or any other convention and from policies issued or outstanding when taxpayer did not qualify under the convention for exemption from the excise_tax imposed by sec_4371 et seq of the code a returns of federal excise_tax due under and pursuant to this closing_agreement and sec_4371 et seq of the code shall be made by taxpayer or by taxpayer's plr-c-120205-98 authorized representative on taxpayer’s behalf by filing form_720 quarterly federal excise_tax return for each return_period covered by this closing_agreement b if taxpayer reinsures in whole or in part a policy of insurance or reinsurance with any person s not entitled to exemption from the excise_tax under the convention or any other convention or if taxpayer issues or has outstanding a policy or policies when the taxpayer did not qualify under the convention for exemption from the excise_tax imposed by sec_4371 et seq of the code the tax reportable on the return form_720 shall be computed on the basis of the percentage of such policy reinsured or on the basis of premium accrued or received during the time period when taxpayer did not qualify for exemption under the convention for purposes of the preceding sentence taxpayer may consider a reinsurer to be entitled to exemption from the excise_tax under the convention or another convention if the reinsurer is a party to a closing_agreement with the internal_revenue_service under this convention or another convention or the reinsurer provides evidence that it is a resident_of_the_united_states or of a country with which the united_states has in effect a convention that waives the excise_tax without an explicit anti-conduit clause c forms shall be filed with the director internal_revenue_service center philadelphia pennsylvania u s a d taxpayer or taxpayer’s authorized representative shall make the required federal tax deposits of the federal excise_tax in such manner and at such times as are prescribed by regulations and explained in the instructions for form_720 taxpayer agrees that for purposes of determining its federal excise_tax liability pur- suant to this closing_agreement and for purposes of verifying taxpayer’s entitlement to benefits under the convention taxpayer will maintain for a period of years from the end of each taxable_period to which this closing_agreement applies accounts and records of items of insurance and reinsurance that will be made available upon writ- ten request by the internal_revenue_service at the place mutually agreed upon by the service and taxpayer taxpayer will also maintain for years and make available for inspection records to establish eligibility for convention benefits taxpayer will be allowed days or other period of time but in no event less than days determined as reasonable by the assistant_commissioner international within which to make available its accounts and records if it is determined that there is an underpayment in respect of any excise_tax deter- mined to be due pursuant to this closing_agreement and sec_4371 et seq of the code the internal_revenue_service shall issue a statement of notice_and_demand for the tax due plus any interest and applicable penalties notice of any underpay- ment shall be sent to the taxpayer at the name and address shown on the form_720 if a form_720 was filed for the period for which an underpayment is determined by the plr-c-120205-98 internal_revenue_service or otherwise to taxpayer’s registered address in payment of all additional_amounts due shall be made in accordance with the terms specified in the statement of notice_and_demand collection of such amounts not paid per notice_and_demand shall be in accordance with paragraph hereof a as security for payment of tax taxpayer shall cause an irrevocable letter_of_credit to be issued by a united_states bank that is a member of the federal reserve system or by a united_states branch or agency of a foreign bank that is on the na- tional association of insurance commissioners list of banks from which letters of credit may be accepted in favor of the internal_revenue_service in the amount of or such amount as may from time to time be mutually agreed upon by tax- payer and the service such letter_of_credit must be in effect within days of the date that the closing_agreement is signed for the commissioner of internal revenue b the service may issue a statement of notice_and_demand with respect to any_tax shown on a form_720 original amended or substitute for return that is not paid with such return or ii any proposed additional excise_tax liability sustained by the internal_revenue_service regional_director_of_appeals having jurisdiction over such matter if the time for filing a protest of such proposed liability has expired provided that the statement of notice and demure has been issued as provided in paragraph hereof c if after the conditions in paragraph b hereof have been met the tax interest and any applicable penalties are not paid in accordance with the terms of the statement of notice_and_demand collection of such amounts will be made by resorting to such letter_of_credit to the extent thereof before any levy or proceeding in court for collection is instituted against taxpayer d if such letter_of_credit is drawn upon it must be reinstated to within days after the date drawn upon a solely by reason of the execution by taxpayer and the commissioner of this closing_agreement any person otherwise required to remit the federal excise_tax on foreign insurance or reinsurance premiums pursuant to sec_46_4374-1 a of the excise_tax regulations may consider premiums_paid to taxpayer after the effective date of this agreement as exempt under the convention from the federal excise_tax b taxpayer agrees that the commissioner or his or her authorized delegate may plr-c-120205-98 disclose taxpayer’s name as an insurer or reinsurer that qualifies for exemption from the excise_tax under the convention by publication or otherwise a this closing_agreement shall include as an attachment hereto a statement from the local_tax office with which taxpayer files its tax returns with an english translation certifying that taxpayer is a resident of as defined in the convention and a statement from taxpayer with an english translation that tax- payer is not disqualified from receiving benefits under the convention by reason of article of the convention taxpayer shall submit such information in its statement as will establish its entitlement to benefits under the convention b the statement from local_tax office shall be effective for a period of calendar years beginning with the year of receipt taxpayer agrees to renew the certificate of residency every three years and its own certification of eligibility for benefits under the convention every year on or before the expiration date of the original certificate taxpayer agrees to provide an original and one copy of the recertification along with a photocopy of this closing_agreement to internal_revenue_service constitution ave n w washington d c u s a attn cc intl taxpayer also agrees to promptly notify the competent_authority of and the internal_revenue_service of any change that may result in its disqualification from receiving treaty benefits a this closing_agreement shall be effective this agreement shall thereafter continue in effect unless terminated as provided in subparagraph b of this paragraph b this agreement may be terminated by either taxpayer or the commissioner by giving the other written notice of the notifying party’s intent to terminate the decision to terminate is solely at the discretion of the party giving such notice this agreement shall be terminated on the last day of the return_period immediately following the return_period within which the written notice of termination is given c taxpayer hereby agrees to file a return form_720 marked final return for the taxable_period within which this agreement terminates pursuant to paragraph b hereof and to furnish a duplicate of such final return to internal_revenue_service plr-c-120205-98 constitution ave n w washington d c u s a attn cc intl d taxpayer agrees that the letter_of_credit issued pursuant to paragraph hereof shall remain in effect for a period of not less than days after the final return has been filed in accordance with subparagraph c hereof or until the examination of taxpayer's returns is completed and any additional tax due has been paid whichever is later whereas the determinations set forth above are hereby agreed to by taxpayer now this closing_agreement witnesseth that the said taxpayer and said commissioner of internal revenue hereby mutually agree that the determinations set forth shall be final and conclusive subject however to reopening in the event of fraud malfeasance or misrepresentation of material fact and provided that any change or modification of applicable statutes or tax conventions will render this agreement ineffec- tive to the extent that it is dependent upon such statutes or tax conventions in witness whereof the above parties have subscribed their names to these presents in triplicate signed by title commissioner of internal revenue by associate chief_counsel international by assistant_commissioner international plr-c-120205-98 ___________________________ date
